Name: Commission Regulation (EC) NoÃ 127/2008 of 13 February 2008 entering a designation in the register of protected designations of origin and protected geographical indications (Oscypek (PDO))
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  consumption;  Europe;  processed agricultural produce
 Date Published: nan

 14.2.2008 EN Official Journal of the European Union L 40/5 COMMISSION REGULATION (EC) No 127/2008 of 13 February 2008 entering a designation in the register of protected designations of origin and protected geographical indications (Oscypek (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second sentence of Article 7(5) thereof, Whereas: (1) Under Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, Polands application to register the designation Oscypek was published in the Official Journal of the European Union (2). (2) Slovakia objected to this registration in accordance with Article 7(1) of Regulation (EC) No 510/2006 citing the points of objection mentioned in Article 7(3)(a), (b) and (c) thereof. Specifically, Slovakia stated in its statement of objection that registering the designation Oscypek would undermine the designation SlovenskÃ ½ oÃ ¡tiepok, for which Slovakia had applied to the Commission for registration as a protected geographical indication (3). (3) By letter dated 30 May 2007, the Commission invited the Member States concerned to start a consultation procedure. (4) An agreement was reached between Poland and Slovakia, which was notified to the Commission by the letter received on 28 June 2007. (5) Under this agreement, Poland and Slovakia recognise that the designations Oscypek and SlovenskÃ ½ oÃ ¡tiepok refer to cheeses that are now produced quite differently, despite the fact that they share the same history and tradition. According to Poland and Slovakia, the key differences between the two cheeses (concerning the raw material used, the production method and physical, chemical and organoleptic properties) should not give rise to confusion amongst consumers. Poland and Slovakia agree that both designations Oscypek and SlovenskÃ ½ oÃ ¡tiepok are legitimate and Poland underscores that registration of the designation Oscypek as a protected designation of origin would not undermine the right of Slovakian producers to use the designation oÃ ¡tiepok either alone or alongside other terms. (6) The agreement reached by the interested parties does not necessitate amending the information published in accordance with Article 6(2) of Regulation (EC) No 510/2006. Accordingly the designation Oscypek should be registered in accordance with Article 7(4) of this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The designation specified in the Annex to this Regulation shall be entered in the register. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 February 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ C 180, 2.8.2006, p. 94. (3) The application for registration was received on 30 March 2006 and the summary was published in OJ C 308, 19.12.2007, p. 28. ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.3  Cheese POLAND Oscypek (PDO)